DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/2021 and 2/9/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The sentence structure renders this claim unclear to the examiner. Based on the context of some words, examiner will interpret this claim to read as “wherein the machine learning model is any one of: a supervised model or an unsupervised model.” Since machine learning is supervised or unsupervised, which are 2 of the most known data science approaches, it is likely that a taught machine learning model falls into one of the claimed categories. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 6, 7, 10, 12, 13, 14, 15, 16, 17, 18, 19, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potyrailo US 7775083.
As to claim 1, Potyrailo teaches “A method for detecting material type (Abstract) using low-energy sensing (Column 5, lines 38-50), comprising: receiving frequency words from a tag attached to a container containing material (Figure 1, #103 and #102), wherein the tag provides a low-energy sensing configured to transmit the frequency words (Figure 4, #401; Column 8, lines 9-22); extracting at least a first data feature from the received frequency words , wherein the first data feature changes in response to a type of material in the container (#107; Column 8, lines 9-22); classifying the extracted data feature to label a type of the material in the container (Column 11, lines 5-10); and sending a notification indicating the type of material in the container (#109; Column 8, lines 1-8).”

As to claims 2 and 14, Potyrailo teaches “wherein each frequency word is based on a frequency calibration of the tag (Figures 11A-D; Column 9, lines 40-45).”

As to claims 3 and 15, Potyrailo teaches “wherein a frequency word changes when the tag is out of a calibration (Figures 11A-D. When an element is not calibrated, the output signal is different from when an element is calibrated. This claim limitation is directed to an aspect of calibration and not towards any element or function of an element. A calibrated signal differs from an uncalibrated signal).”

As to claims 4 and 16, Potyrailo teaches “wherein each received frequency word is measured as dBC/Hz, wherein the dBC is dBC unit is decibels relative to a carrier frequency (Column 5, lines 38-50 teaches the use of RF energy which stands for radio frequency. dBc is the measure of strength of a signal at RF).”

As to claims 5 and 17, Potyrailo teaches “extracting a second data feature from the received frequency words, wherein the second data feature is a rate of reception of frequency words (Column 7, lines 20-27).”

As to claims 6, 18 Potyrailo teaches “classifying the second feature to label a level of the material in the container (Column 11, lines 4-10).” 

As to claims 7 and 19, Potyrailo teaches “training a classifier to label unseen frequency words (Column 8, line 51 to Column 9, line 13; Pattern recognition is the equivalent to training a classifier since the pattern recognition is related to the neural network which trains the system to identify frequencies. The unseen frequency words would also be able to be identified based on spectrums).”

As to claims 10 and 22, Potyrailo teaches “wherein the frequency words are transmitted over a BLE protocol (Column 4, lines 35-45).”

As to claim 12, Potyrailo teaches “A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process (#109 is a computer which can receive, analyze and determine the material; Column 8, lines 9-22) for detecting material type using low energy sensing (Abstract; Column 5, lines 38-50), the process comprising: receiving frequency words from a tag attached to a container containing material (Figure 1, #103 and #102), wherein the tag provides a low-energy sensing configured to transmit the frequency words (Figure 4, #401; Column 8, lines 9-22); extracting at least a first data feature from the received frequency words, wherein the first data feature changes in response to a type of material in the container (#107; Column 8, lines 9-22); classifying the extracted data feature to label a type of the material in the container (Column 11, lines 5-10); and sending a notification indicating the type of material in the container (#109; Column 8, lines 1-8).”

As to claim 13, Potyrailo teaches “A system (Abstract) for developing a treatment plan using multi-stage machine learning (Column 8, lines 51-61), comprising: a processing circuitry; and a memory, the memory containing instructions that (Column 7, lines 43-52), when executed by the processing circuitry, configure the system to: receive frequency words from a tag attached to a container containing material (Figure 1, #103 and #102), wherein the tag provides a low-energy sensing (Column 5, lines 38-50) configured to transmit the frequency words (Figure 4, #401; Column 8, lines 9-22); extract at least a first data feature from the received frequency words, wherein the first data feature changes in response to a type of material in the container (#107; Column 8, lines 9-22); classify the extracted data feature to label a type of the material in the container (Column 11, lines 5-10); and send a notification indicating the type of material in the container (#109; Column 8, lines 1-8).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 8, 9, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo US 7775083.
As to claim 8, Potyrailo implicitly teaches “receiving a learning dataset of unseen frequency words; filtering frequency words demonstrating at least abnormal readings; extracting data features from the filtered frequency words; and training a machine learning model based on the extracted data features, wherein the machine learning model is trained to at least label materials based on a first data feature (Column 6, line 65 to Column 7, line 14; Column 8 lines 51-61).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to train a machine learning model to identify, analyze and execute the claimed signal processing method. The system in the prior art relies on pattern recognition which is machine learning and it learns from the received signals. Unseen or abnormal frequency words would also be identified via frequency spectrums. The claimed method is generic and well known to training neural networks or other machine learning models. 

As to claims 9 and 21, Potyrailo teaches “wherein the machine learning model is any one of: a supervised model any an unsupervised model (Column 6, line 65 to Column 7, line 14; Column 8 lines 51-61. These citations teach pattern recognition which is machine learning. Machine learning falls into one of 2 well known and routine data science approached, which is supervised or unsupervised. Therefore the pattern recognition/neural network taught by this prior art would also fall into one of these 2 approaches. It can be seen as evidence in US 20140260623, [0034], that both supervised and unsupervised approaches are utilized in data collection of materials).”

As to claim 20, Potyrailo teaches “wherein the system is further configured to: receive a learning dataset of unseen frequency words; filter frequency words demonstrating at least abnormal readings; extract data features from the filtered frequency words; and train a machine learning model based on the extracted data features, wherein the machine learning model is trained to at least label materials based on a first data feature (Column 6, line 65 to Column 7, line 14; Column 8 lines 51-61).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to train a machine learning model to identify, analyze and execute the claimed signal processing method. The system in the prior art relies on pattern recognition which is machine learning and it learns from the received signals. Unseen or abnormal frequency words would also be identified via frequency spectrums. The claimed method is generic and well known to training neural networks or other machine learning models. 

Claims 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo US 7775083 in view of Brookner US 20050132796.
As to claims 11 and 23, the Potyrailo reference teaches tags which are IoT since they are attached to elements and exchange data with the sensors over wireless networks (#102 and #103).
Potyrailo does not teach that they are battery-less.
Brookner teaches “battery-less ([0008] to [0011]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Potyrailo with Brookner. Using one type of tag over another only involves routine skill in the art. Using a batteryless tag reduces the number of times a tag needs to be recharged, making the system more efficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863